FoRD, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JE RIvD by Import Specialist J. Eardley, R. K. Dewing, Jr., on the invoices accompanying the entries covered by the protests listed in the below Schedule A, which Schedule A is made a part of this stipulation, which were classified with duty at 13%% ad valorem, under Paragraph 353, Tariff Act of 1930 as modified, T.D. 52739, as articles having as an essential feature an electrical element or device, or parts thereof, in chief value of metal, or at 15% ad valorem under Paragraph 372 of said Act as modified, T.D. 51802, as parts of machine tools in chief value of metal, consist of integral and essential parts dedicated for use in a mill for producing welded pipe, which mill is the same in all material respects as the merchandise that was the subject of decision in the case of United States v. Mannesmann-Meer, Inc. 54 C.C.P.A. (Customs) 24 C.A.D. 897, and therein held classifiable with duty at 10.5% ad valorem under said Paragraph 353 as modified T.D. 54108, as electrical welding apparatus.
*134IT IS FURTHER STIPULATED AND AGREED that the record in the said case of Mannesmann-Meer Inc. v. United States [sic] C.A.D. 897 be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
Accepting the foregoing stipulation of facts and following the authority cited, United States v. Mannesmann-Meer, Inc., 54 CCPA 24, C.A.D. 897, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialists, are properly dutiable as electrical welding apparatus at the rate of 10.5 per centum 'ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 54108.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.